DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,044,717 (herein called “the ’717 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’717 Patent.

Regarding claim 34 of the present application, claim 1 of the ’717 Patent discloses a method performed by a network element of a multiple input multiple output 'MIMO' system, the method comprising: 
transmitting information regarding transport blocks to be utilized by a user equipment 'UE' and regarding dedicated reference signal ports to be utilized by the UE, the information further comprising an index value (see 25: 40-44 of the ’717 Patent); 
wherein if the information signifies that one transport block is used, a first set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 25: 45-48 of the ’717 Patent), 
wherein if the information signifies that two transport blocks are used, a second set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 25: 49-52 of the ’717 Patent); and 
wherein a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE is uniquely determined from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value (see 25: 58-62 of the ’717 Patent).
That is, claim 1 of the ’717 Patent contains every element and thus anticipates claim 34 of the present application.  Claim 34 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 34 of the present application is a broader version of claim 1 of the ’717 Patent in that it omits one or more elements of claim 1 of the ’717 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 38 of the present application, claim 5 of the ’717 Patent discloses a network element of a multiple input multiple output 'MIMO' system, comprising: 
a processor configured to execute instructions that cause transmission of information regarding transport blocks to be utilized by a user equipment 'UE' and regarding dedicated reference signal ports to be utilized by the UE, the information further comprising an index value (see 26: 6-11 of the ’717 Patent); 
wherein if the information signifies that one transport block is used, a first set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 26: 12-15 of the ’717 Patent), 
wherein if the information signifies that two transport blocks are used, a second set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 26: 16-19 of the ’717 Patent); and 
wherein a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE is uniquely determined from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value (see 26: 26-30 of the ’717 Patent).
That is, claim 5 of the ’717 Patent contains every element and thus anticipates claim 38 of the present application.  Claim 38 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 38 of the present application is a broader version of claim 5 of the ’717 Patent in that it omits one or more elements of claim 5 of the ’717 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 42 of the present application, claim 9 of the ’717 Patent discloses a non-transitory computer-readable medium storing instructions which, when executed by a processor of a network element, cause the processor to: 
transmit information regarding transport blocks to be utilized by a user equipment 'UE' and regarding dedicated reference signal ports to be utilized by the UE, the information further comprising an index value (see 26: 42-46 of the ’717 Patent); 
wherein if the information signifies that one transport block is used, a first set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 26: 47-50 of the ’717 Patent), 
wherein if the information signifies that two transport blocks are used, a second set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 26: 51-54 of the ’717 Patent); and 
wherein a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE is uniquely determined from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value (see 26: 60-64 of the ’717 Patent).
That is, claim 9 of the ’717 Patent contains every element and thus anticipates claim 42 of the present application.  Claim 42 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 42 of the present application is a broader version of claim 9 of the ’717 Patent in that it omits one or more elements of claim 9 of the ’717 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 46 of the present application, claim 13 of the ’717 Patent discloses a user equipment 'UE' comprising: a processor configured to execute instructions that cause the UE to: 
receive information regarding transport blocks to be utilized and regarding dedicated reference signal ports to be utilized, the information further comprising an index value (see 27: 12-17 of the ’717 Patent); 
wherein if the information signifies that one transport block is used, a first set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 27: 18-20 of the ’717 Patent), 
wherein if the information signifies that two transport blocks are used, a second set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 27: 21-24 of the ’717 Patent); and 
uniquely determine a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value (see 28: 6-10 of the ’717 Patent).
That is, claim 13 of the ’717 Patent contains every element and thus anticipates claim 46 of the present application.  Claim 46 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 46 of the present application is a broader version of claim 13 of the ’717 Patent in that it omits one or more elements of claim 13 of the ’717 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 51 of the present application, claim 13 of the ’717 Patent discloses a method performed at a user equipment of a multiple input multiple output 'MIMO' system, the method comprising: 
receiving information regarding transport blocks to be utilized and regarding dedicated reference signal ports to be utilized, the information further comprising an index value (see 27: 12-17 of the ’717 Patent); 
wherein if the information signifies that one transport block is used, a first set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 27: 18-20 of the ’717 Patent), 
wherein if the information signifies that two transport blocks are used, a second set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 27: 21-24 of the ’717 Patent); and 
uniquely determining a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value (see 28: 6-10 of the ’717 Patent).
That is, claim 13 of the ’717 Patent contains every element and thus anticipates claim 51 of the present application.  Claim 51 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 51 of the present application is a broader version of claim 13 of the ’717 Patent in that it omits one or more elements of claim 13 of the ’717 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 52 of the present application, claim 13 of the ’717 Patent discloses a non-transitory computer-readable medium storing instructions which, when executed by a processor of a user equipment (UE), cause the processor to: 
receive information regarding transport blocks to be utilized and regarding dedicated reference signal ports to be utilized, the information further comprising an index value (see 27: 12-17 of the ’717 Patent); 
wherein if the information signifies that one transport block is used, a first set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 27: 18-20 of the ’717 Patent), 
wherein if the information signifies that two transport blocks are used, a second set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 27: 21-24 of the ’717 Patent); and 
uniquely determine a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value (see 28: 6-10 of the ’717 Patent).
That is, claim 13 of the ’717 Patent contains every element and thus anticipates claim 52 of the present application.  Claim 52 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 52 of the present application is a broader version of claim 13 of the ’717 Patent in that it omits one or more elements of claim 13 of the ’717 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 35 of the present application, claim 2 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 35 is rejected under obviousness type double patenting.  

Regarding claim 36 of the present application, claim 3 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 36 is rejected under obviousness type double patenting.  

Regarding claim 37 of the present application, claim 4 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 37 is rejected under obviousness type double patenting.  

Regarding claim 39 of the present application, claim 6 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 39 is rejected under obviousness type double patenting.  

Regarding claim 40 of the present application, claim 7 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 40 is rejected under obviousness type double patenting.  

Regarding claim 41 of the present application, claim 8 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 41 is rejected under obviousness type double patenting.  

Regarding claim 43 of the present application, claim 10 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 43 is rejected under obviousness type double patenting.  

Regarding claim 44 of the present application, claim 11 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 44 is rejected under obviousness type double patenting.  

Regarding claim 45 of the present application, claim 12 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 45 is rejected under obviousness type double patenting.  

Regarding claim 47 of the present application, claim 14 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 47 is rejected under obviousness type double patenting.  

Regarding claim 48 of the present application, claim 15 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 48 is rejected under obviousness type double patenting.  

Regarding claim 49 of the present application, claim 16 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 49 is rejected under obviousness type double patenting.  

Regarding claim 50 of the present application, claim 17 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 50 is rejected under obviousness type double patenting.  

Claims 34-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,219,583 (herein called “the ’583 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’583 Patent.

Regarding claim 34 of the present application, claim 1 of the ’583 Patent discloses a method performed by a network element of a multiple input multiple output 'MIMO' system, the method comprising: 
transmitting information regarding transport blocks to be utilized by a user equipment 'UE' and regarding dedicated reference signal ports to be utilized by the UE, the information further comprising an index value (see 25:8-13 of the ’583 Patent); 
wherein if the information signifies that one transport block is used, a first set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 25:14-17 of the ’583 Patent), 
wherein if the information signifies that two transport blocks are used, a second set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 25:18-21 of the ’583 Patent); and 
wherein a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE is uniquely determined from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value (see 25:24-28 of the ’583 Patent).
That is, claim 1 of the ’583 Patent contains every element and thus anticipates claim 34 of the present application.  Claim 34 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 34 of the present application is a broader version of claim 1 of the ’583 Patent in that it omits one or more elements of claim 1 of the ’583 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 38 of the present application, claim 5 of the ’583 Patent discloses a network element of a multiple input multiple output 'MIMO' system, comprising: 
a processor configured to execute instructions that cause transmission of information regarding transport blocks to be utilized by a user equipment 'UE' and regarding dedicated reference signal ports to be utilized by the UE, the information further comprising an index value (see 25:39-43 of the ’583 Patent); 
wherein if the information signifies that one transport block is used, a first set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 25:44-47 of the ’583 Patent), 
wherein if the information signifies that two transport blocks are used, a second set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 25:48-51 of the ’583 Patent); and 
wherein a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE is uniquely determined from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value (see 26:1-5 of the ’583 Patent).
That is, claim 5 of the ’583 Patent contains every element and thus anticipates claim 38 of the present application.  Claim 38 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 38 of the present application is a broader version of claim 5 of the ’583 Patent in that it omits one or more elements of claim 5 of the ’583 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 42 of the present application, claim 5 of the ’583 Patent discloses a non-transitory computer-readable medium storing instructions which, when executed by a processor of a network element, cause the processor to: 
transmit information regarding transport blocks to be utilized by a user equipment 'UE' and regarding dedicated reference signal ports to be utilized by the UE, the information further comprising an index value (see 25:39-43 of the ’583 Patent); 
wherein if the information signifies that one transport block is used, a first set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 25:44-47 of the ’583 Patent), 
wherein if the information signifies that two transport blocks are used, a second set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 25:48-51 of the ’583 Patent); and 
wherein a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE is uniquely determined from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value (see 26:1-5 of the ’583 Patent).
That is, claim 5 of the ’583 Patent contains every element and thus anticipates claim 42 of the present application.  Claim 42 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 42 of the present application is a broader version of claim 5 of the ’583 Patent in that it omits one or more elements of claim 5 of the ’583 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 46 of the present application, claim 9 of the ’583 Patent discloses a user equipment 'UE' comprising: a processor configured to execute instructions that cause the UE to: 
receive information regarding transport blocks to be utilized and regarding dedicated reference signal ports to be utilized, the information further comprising an index value (see 26:19-23 of the ’583 Patent); 
wherein if the information signifies that one transport block is used, a first set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 26:24-27 of the ’583 Patent), 
wherein if the information signifies that two transport blocks are used, a second set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 26:28-31 of the ’583 Patent); and 
uniquely determine a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value (see 26:34-39 of the ’583 Patent).
That is, claim 9 of the ’583 Patent contains every element and thus anticipates claim 46 of the present application.  Claim 46 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 46 of the present application is a broader version of claim 9 of the ’583 Patent in that it omits one or more elements of claim 9 of the ’583 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 51 of the present application, claim 9 of the ’583 Patent discloses a method performed at a user equipment of a multiple input multiple output 'MIMO' system, the method comprising: 
receiving information regarding transport blocks to be utilized and regarding dedicated reference signal ports to be utilized, the information further comprising an index value (see 26:19-23 of the ’583 Patent); 
wherein if the information signifies that one transport block is used, a first set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 26:24-27 of the ’583 Patent), 
wherein if the information signifies that two transport blocks are used, a second set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 26:28-31 of the ’583 Patent); and 
uniquely determining a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value (see 26:34-39 of the ’583 Patent).
That is, claim 9 of the ’583 Patent contains every element and thus anticipates claim 51 of the present application.  Claim 51 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 51 of the present application is a broader version of claim 9 of the ’583 Patent in that it omits one or more elements of claim 9 of the ’583 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 52 of the present application, claim 9 of the ’583 Patent discloses a non-transitory computer-readable medium storing instructions which, when executed by a processor of a user equipment (UE), cause the processor to: 
receive information regarding transport blocks to be utilized and regarding dedicated reference signal ports to be utilized, the information further comprising an index value (see 26:19-23 of the ’583 Patent); 
wherein if the information signifies that one transport block is used, a first set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 26:24-27 of the ’583 Patent), 
wherein if the information signifies that two transport blocks are used, a second set of layer combinations or associated combinations of dedicated reference signal ports is selected (see 26:28-31 of the ’583 Patent); and 
uniquely determine a layer combination or associated combination of dedicated reference signal ports to be utilized by the UE from the selected set of layer combinations or associated combinations of dedicated reference signal ports and the index value (see 26:34-39 of the ’583 Patent).
That is, claim 9 of the ’583 Patent contains every element and thus anticipates claim 52 of the present application.  Claim 52 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 52 of the present application is a broader version of claim 9 of the ’583 Patent in that it omits one or more elements of claim 9 of the ’583 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 35 of the present application, claim 2 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 35 is rejected under obviousness type double patenting.  

Regarding claim 36 of the present application, claim 3 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 36 is rejected under obviousness type double patenting.  

Regarding claim 37 of the present application, claim 4 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 37 is rejected under obviousness type double patenting.  

Regarding claim 39 of the present application, claim 6 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 39 is rejected under obviousness type double patenting.  

Regarding claim 40 of the present application, claim 7 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 40 is rejected under obviousness type double patenting.  

Regarding claim 41 of the present application, claim 8 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 41 is rejected under obviousness type double patenting.  

Regarding claim 43 of the present application, claim 6 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 43 is rejected under obviousness type double patenting.  

Regarding claim 44 of the present application, claim 7 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 44 is rejected under obviousness type double patenting.  

Regarding claim 45 of the present application, claim 8 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 45 is rejected under obviousness type double patenting.  

Regarding claim 47 of the present application, claim 10 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 47 is rejected under obviousness type double patenting.  

Regarding claim 48 of the present application, claim 11 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 48 is rejected under obviousness type double patenting.  

Regarding claim 49 of the present application, claim 12 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 49 is rejected under obviousness type double patenting.  

Regarding claim 50 of the present application, claim 13 of the ’717 Patent similarly discloses the claim limitations.  Therefore, claim 50 is rejected under obviousness type double patenting.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US 8,856,606) discloses a method for specifying a transport block to codeword mapping.   
Chen et al (US 2014/0348109) discloses a method for dual layer beamforming in cellular networks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        July 30, 2022